Citation Nr: 0840090	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  04-38 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left knee scarring.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to May 
1971.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a September 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia that granted 
service connection for scarring of the left knee and assigned 
a noncompensable evaluation, effective April 15, 2002.

After the appellant appealed the noncompensable evaluation 
for the left knee scar disability, the RO increased the 
evaluation to 10 percent in a rating decision issued in 
September 2004.  Despite the grant of this increased 
evaluation, the appellant has not been awarded the highest 
possible evaluation.  In addition, the appellant has not 
withdrawn his increased rating claim.  As the appellant is 
presumed to be seeking the maximum possible evaluation, his 
left knee scarring increased rating claim remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993). 

The appellant has appealed the initial 10 percent evaluation 
assigned to the left knee scarring disability when service 
connection was granted.  The appellant is, in effect, asking 
for higher ratings effective from the date service connection 
was granted.  As such, the guidance of Fenderson v. West, 12 
Vet. App. 119 (1999) is for application.  Consequently, the 
evidence to be considered includes that for the entire time 
period in question, from the original grant of service 
connection to the present.

A Travel Board hearing was held at the RO in February 2007, 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  The Board thereafter 
remanded the case for additional development in May 2007; the 
case has now been returned to the Board for appellate review.

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  38 C.F.R. § 4.118 (2003).  
Here, because the ratings are effective from April 15, 2002, 
consideration must be given to both old and new rating 
criteria.

By way of written statements from physicians, the appellant 
has raised the issue of entitlement to service connection for 
a back disorder secondary to the left knee disabilities.  It 
does not appear that the RO has issued any rating action on 
the claim.  The matter is REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1.  There is objective evidence of tenderness to palpation of 
the left knee scarring.

2.  There is no objective evidence of any functional 
impairment due to the left knee scarring.

3.  The left knee scarring does not measure more than 77 
square centimeters (cm).


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the left knee scarring disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.20, 4.31, 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2002); Fenderson v. West, 12 Vet. App. 119 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection for his left knee scarring disability.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for the left knee scarring 
increased rating claim.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The appellant contends that he is entitled to an initial 
rating in excess of 10 percent for his left knee scarring 
disability.  He testified at his February 2007 Travel Board 
hearing that he experienced constant moderate pain in his 
left knee.  He reported difficulty going up and down stairs 
and with using a ladder.  The appellant also testified that 
he wore a brace and that he used a cane.  He said that his 
knee locked up and gave out, and that he had fallen because 
of his knee.  The appellant contended that these symptoms 
were related to his left knee scarring and not to his 
separately rated chondromalacia of the left knee.  He also 
stated that the left knee scar was painful when pressure was 
applied, that he was unable to walk for long periods of time 
and that his left knee was getting worse as he got older.

Review of the evidence of record reveals that the appellant 
underwent a VA medical examination in December 2004; he 
complained of his left knee scarring being sensitive to 
touch.  On physical examination, the examiner noted a level, 
irregular scar at the left knee medially and anteriorly; the 
scarring measured 21 centimeters (cm) by one cm.  The 
appellant's posture and gait were within normal limits.  The 
examiner noted that there was tenderness and disfigurement 
associated with the scarring, but there was no ulceration, 
adherence, instability, tissue loss, keloid formation, 
hypopigmentation, hyperpigmentation, abnormal texture or 
limitation of motion associated with the left knee scarring.

Review of the appellant VA outpatient medical treatment 
records reveals that the appellant underwent an orthopedic 
surgery consultation in July 2007; his left knee scarring was 
noted to be well-healed at that time.  In addition, there was 
tenderness to palpation of the medial joint line.  In May 
2007, the appellant underwent a physical therapy 
consultation.  He was noted to use a cane and his gait 
pattern was described as within functional limits with the 
cane use.  On physical examination, left knee scarring was 
noted.  There was mild tenderness medially with palpation.

The appellant underwent another VA medical examination in 
July 2008; the examiner reviewed the appellant's claims file 
and medical records.  Photographs were taken of the 
appellant's left knee scarring and the photographs were 
associated with the claims file.  The appellant complained of 
tenderness and numbness at the scar site.  He also complained 
of diffuse left knee pain.  The examiner noted that the 
appellant had incurred a deep laceration of the left knee in 
service that went down to the patella extending down three to 
four inches.  On physical examination, there was an 
irregular, level well healed scar around the left knee.  The 
scarring measured a total of 37 cm in length; at was 1.5 cm 
wide at the widest point.  There was no erythema, breakdown 
or ulceration of the skin associated with the scarring.  
There was no adherence to underlying tissue.  There was no 
abnormal texture.  There was tenderness to palpation along 
the scar.  The examiner described the scar as superficial.  
The examiner stated that no limitation of motion was 
specifically attributed to the scar because the scar was 
superficial.  The examiner also stated that the appellant's 
chronic left knee pain and his difficulty with performed 
certain activities were not related to the left knee scarring 
disability.  The examiner attributed those left knee symptoms 
to the appellant's service-connected patellofemoral syndrome.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

As previously noted, effective August 30, 2002, VA revised 
the rating schedule for evaluating skin disabilities.  
38 C.F.R. § 4.118 (2003).  Generally, in a claim for an 
increased rating, where the rating criteria are amended 
during the course of an appeal, the Board considers both the 
former and current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2007).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  Review of the record 
demonstrates that the RO considered the old and new rating 
criteria, and the appellant was made aware of the changes in 
the September 2004 Statement of the Case (SOC) and in the 
August 2008 Supplemental Statement of the Case (SSOC).  See 
Bernard v. Brown 4 Vet. App. 384 (1993). 

Under the rating criteria in effect from August 30, 2002, 
scars, other than the head face, or neck, that are deep or 
that cause limited motion in an area or areas exceeding 6 
square inches (39 square centimeters) warrant a 10 percent 
disability rating.  A 20 percent rating is warranted for area 
or areas exceeding 12 square inches (77 square centimeters), 
a 30 percent rating is warranted for an area or areas 
exceeding 72 square inches (465 square centimeters), and a 40 
percent rating is warranted for an area or area exceeding 144 
square inches (929 square centimeters).  38 C.F.R. § 4.118 
Diagnostic Code 7801.

Under Diagnostic Code 7802 (as in effect August 30, 2002), a 
10 percent rating is warranted for: scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion, area or areas of 144 square inches (929 sq. 
cm.) or greater.  This is the maximum rating available under 
this code.

Under 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (as 
in effect prior to August 30, 2002), a 10 percent evaluation 
is warranted for superficial, poorly nourished scars with 
repeated ulceration, or for scars which are shown to be 
painful and tender on objective demonstration.  This is the 
maximum rating available under these codes.

Under Diagnostic Code 7803 (as in effect August 30, 2002), a 
10 percent rating is warranted for unstable superficial 
scars.  This is the maximum rating available under this code.

Under Diagnostic Code 7804 (as in effect August 30, 2002), a 
10 percent rating is warranted for superficial scars that are 
painful on examination.  This is the maximum rating available 
under this code.

Under 38 C.F.R. § 4.118, Diagnostic Code 7805 (as in effect 
prior to August 30, 2002), other scars will be rated on 
limitation of function of the part affected.

Under Diagnostic Code 7805 (as in effect August 30, 2002), 
scars may also be rated based on limitation of function of 
affected part.  

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as 
on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, will be separately rated and 
combined in accordance with 38 C.F.R. 
§ 4.25.

(2) A deep scar is one associated with 
underlying soft tissue damage.

(3) A superficial scar is one not 
associated with underlying soft tissue 
damage.

(4) An unstable scar is one where, for 
any reason, there is frequent loss of 
covering of skin over the scar.

The Board finds that the appellant's left knee scarring claim 
must be denied.  The evidence does not show that the 
appellant has any functional loss due to any left knee 
scarring.  As there is no limitation of function due to any 
the left knee scarring, an increased rating under Diagnostic 
Code 7805 is not warranted. 

Furthermore, there is no medical evidence of record 
documenting any complaints of, findings of, or diagnosis of 
any problem due to scarring or a finding that the left knee 
scarring was large enough or disfiguring enough that it would 
warrant a compensable rating on the basis of size alone.  
38 C.F.R. § 4.118 (2008).  

Additionally, the evidence does not show that the left knee 
scarring is poorly nourished with repeated ulceration.  
Accordingly, even a compensable rating is not warranted 
pursuant to Diagnostic Code 7803 (as in effect prior to 
August 30, 2002).  With regard to the revised regulations, 
the evidence does not show that, even if the left knee 
scarring is classified as deep scarring, the scarring covers 
an area or areas exceeding 12 square inches (77 sq. cm.).  
Accordingly, an evaluation in excess of 10 percent is not 
warranted pursuant to Diagnostic Code 7801 (as in effect 
August 30, 2002).

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).  The Board notes that the appellant has already been 
granted a separate evaluation for the orthopedic 
manifestations of his left knee disability 
(chondromalacia/patellofemoral syndrome).

There is no basis for an increased rating under the current 
regulations.  First, there is no indication that the scarring 
was greater than 77 sq. cm in size; second, no limitation of 
motion is caused by the scar; and third, limitation of 
function of the left knee has been separately compensated.  
There is no clinical indication that the left knee scarring 
has resulted in underlying soft tissue damage.  As such, a 
separate rating in excess of the currently assigned 10 
percent is not appropriate for the left knee scarring.

The Board has also considered the version of the regulations 
in effect prior to August 30, 2002.  The currently assigned 
10 percent evaluation is the maximum rating available under 
Diagnostic Codes 7803 and 7804.  In addition, without a 
showing that the service-connected left knee scarring limits 
some function, an increased rating under Diagnostic Code 7805 
cannot be awarded.  In this case, there is no clinical 
evidence of record to establish that the left knee scarring 
caused any limitation of any function in the left lower 
extremity.  Thus, none of the pertinent pre-August 30, 2002 
Diagnostic Codes provide a basis for an increased rating for 
the left knee scarring.  Accordingly, the rating schedule 
does not provide a basis for an evaluation in excess of the 
currently assigned 10 percent for this left knee scarring 
given the clinical findings in this case.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, and 
7805 (2002).

The appellant has argued that he should be assigned a rating 
in excess of 10 percent for his left knee scarring 
disability.  However, the appellant, as a layperson, is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition, as evaluated by the VA Schedule 
for Rating Disabilities.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992); see also 
Clark v. Derwinski, 2 Vet. App. 166 (1992).  

The medical evidence of record indicates no disabling 
manifestations from the service-connected left knee scarring 
that are congruent with the manifestations required under the 
regulations for the assignment of an evaluation in excess of 
10 percent.  The clinical assessments of record are 
considered persuasive as to the appellant's degree of 
impairment due to the scarring at issue because they consider 
the overall industrial impairment due to the scarring.  
Therefore the Board finds that the appellant is not entitled 
to an evaluation in excess of 10 percent for his left knee 
scarring disability.

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether staged rating are appropriate.  The Board has not 
found any variation in the appellant's symptomatology or 
clinical findings for any the claimed scar disability that 
would warrant the assignment of any staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In reaching its conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
appellant's left knee scarring increased initial rating 
claim, the benefit-of-the-doubt doctrine is inapplicable.  
See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Notwithstanding the above discussion, an increased evaluation 
for the claimed disability could be granted if it were 
demonstrated that the left knee scarring presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the claimed left knee 
scarring disability presents such an unusual or exceptional 
disability picture as to require an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, there are higher 
ratings available for the claimed disability, but the 
required manifestations have not been shown in this case.  
The Board further finds no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization for his left knee scarring; nor 
has he required any extensive treatment for the scarring.  
The appellant has not offered any objective evidence of any 
symptoms due to the claimed disability that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of any extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996) (when evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for the left knee scarring disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


